Allowable Subject Matter
	Claims 1-13 are allowed.

Closest references found:
          ("20140134981", "20160246611")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
baseband unit and said baseband unit is adapted to manage the tamper-proof device, said baseband unit and tamper-proof device is included in a host device, wherein said first software container is designed to emulate an eUICC and is in a deactivated state; wherein said activator agent is configured to retrieve a location data broadcasted by a telecom network without authenticating to the Telecom network and to retrieve a set of rules from the second software container, 3Application No. 16/771/749 Reply to Office Action dated August 18, 2022 Amendment dated: August 12, 2022 Docket No.: GMT3758USEGMB wherein the activator agent is configured to check if activation of the first software container is authorized by one of said rules for the location data, and wherein the activator agent is configured to activate the first software container only in case of successful checking by executing a script

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649